The appellant, Bob Hubbard, was indicted and convicted of the murder of Perry Price, and sentenced to life imprisonment. There were several eyewitnesses to the killing, and all the testimony shows or tends to show that Hubbard shot the deceased without speaking a word to him at the time when the deceased was making no effort to harm appellant, having nothing in his hand.
It appears that some years prior to this killing, Perry Price had killed the son of Bob Hubbard, tried for said killing in Savannah, Tennessee, and had been acquitted.
After the shooting of Price, Hubbard walked away, and when arrested, stated that he felt better than he had for years. Hubbard did not testify, and all the defense sought to show that he had worried a great deal about the killing of his son and the acquittal of Perry Price, that he visited the grave of his son daily, and that he kept in a trunk the bloody shirt worn by his son at the time he was killed by Price, and that Hubbard frequently opened this trunk and took the shirt out, and brooded over the matter.
However, there were numerous witnesses who testified that they did not observe anything abnormal in Hubbard's conduct; that they were with him frequently, and that he appeared to be normal. *Page 523 
A physician testified that he had known the appellant some time, and that he (the physician) had some experience in mental diseases, and that, on the hypothesis stated by members of the family, he thought Hubbard was insane, or partially insane.
Evidence as to insanity was for the decision of the jury, and their verdict upon this evidence is final.
We find no reversible error in any of the instructions, and the judgment will be affirmed.
Affirmed.